United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2112
                                    ___________

Robert L. Kale, M.D.,                  *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Arkansas.
W. Ray Jouett; Orman Simmons;          *
David Jacks; Bobbye Dennis; Anne       *      [UNPUBLISHED]
Britton; Sue Chambers; Trent Pierce;   *
C. Eldon Tommey; Alonzo Williams; *
James Zini; Warren Douglas;            *
J. R. Baker,                           *
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: August 15, 2007
                                 Filed: August 21, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Robert L. Kale appeals the district court’s1 Federal Rule Civil Procedure
12(b)(6) dismissal of his complaint against several members of the Arkansas State
Medical Board, alleging violations of his constitutional rights under 42 U.S.C. § 1983.

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
He also appeals the court’s denial of his post-judgment motion to amend his complaint
to add a state-law defamation claim and assert diversity jurisdiction.

       Having carefully reviewed the record and considered Dr. Kale’s arguments, we
find no basis for reversing the dismissal of the complaint. See Springdale Educ. Ass’n
v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998) (de novo standard of
review). We also conclude that the court did not abuse its discretion in denying Dr.
Kale’s motion to amend his complaint. See Parnes v. Gateway 2000, Inc., 122 F.3d
539, 550-51 (8th Cir. 1997) (after complaint is dismissed, right to amend under Fed.
R. Civ. P. 15(a) terminates and leave to amend is matter for district court’s discretion).
The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-